DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said at least one pockets" in the last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “essentially” in claim 2 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation "the washing machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-5 are either identified specifically in the rejections above, or depend from a claim identified in the rejections above, and therefore are rejected under 35 USC 112. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (USPN 5,613,379previously cited in IDS filed 1/21/2021).
As to claim 1, Kim  at Figure 4 discloses a combined detergent and filter unit with a detergent dissolving body 1 and filter 21. The detergent container 30 is closed at its upper edge 31 against the outer body 1, when it is positioned in the inner body 2, and thus sealing  to prevent leakage or overflow of liquid. 
As to claim 2, Kim at Figure 4 shows the identified structure the container 30 and its upper edge 31 are sealed against outer body 1. 
As to claim 3, Kim discloses at least a water supply valve pip 17 coupled to the detergent dissolving apparatus 20, and at Figure 4, it can be seen that the water supply opening 4 is formed on the upper surface. 
As to claim 5, in Kim at Figure 4 the interior shape of the filter 21 has an inner shape that is adapted to an external shape of the combined unit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims above, and further in view of AAPA (Applicant’s Admitted Prior Art based on the filed specification on 1/21/2021 at Paragraphs [0003]-[0019]).
As to claim 4, Kim is silent regarding use of a washing program and corresponding controller. However, as discussed in AAPA at Paragraph [0006], the prior art discloses known ways to dose deliberately and at defined points in time during use, for example temperature controlled release of active substances such as surfactants, bleaches, soil release polymers and the like are to be released in the main wash, cleaning cycle, after treatment, etc. It is known in the art as taught by AAPA to use control mechanisms to deliberately dose detergents and other cleaning fluids at varying points during the washing operations by use of a controller according to a programmed operation. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use such conventional control mechanisms to control the delivery of cleaning solutions with regard to temperature, timing, etc. to achieve the desired cleaning. For example, during a pretreatment phase, a stain removal solution may be beneficial, and during the main wash phase, a detergent and/or softener may be useful. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711